

116 HR 3593 IH: Hot Cars Act of 2019
U.S. House of Representatives
2019-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3593IN THE HOUSE OF REPRESENTATIVESJune 28, 2019Mr. Ryan (for himself, Ms. Schakowsky, and Mr. King of New York) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Transportation to issue a rule requiring all new passenger motor
			 vehicles to be equipped with a child safety alert system, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Hot Cars Act of 2019. 2.Findings and purpose (a)FindingsCongress finds the following:
 (1)Children and domestic animals left unattended in vehicles, or independently accessing unoccupied vehicles on their own, are a significant public health and safety problem.
 (2)Thirty-eight children on average are killed by hyperthermia each year as a result of being left unattended in a vehicle or as a result of gaining access independently into an unoccupied vehicle.
 (3)In 2018, at least 52 children were killed by hyperthermia as a result of being left unattended in a vehicle or as a result of gaining access independently into an unoccupied vehicle.
 (4)Between 1990 and 2018, at least 889 children have been killed by hyperthermia as a result of being left unattended in a vehicle or as a result of gaining access independently into an unoccupied vehicle. Of those deaths, where the circumstances were known, 27 percent were the result of the child accessing the vehicle independently.
 (5)Fourteen percent of parents reported leaving a child 6 or younger in a parked, locked car alone. According to a 2014 Public Opinion Strategies survey, fourteen percent of parents reported leaving a child six or younger in a parked, locked car alone. The survey finds that, according to United States Census data, that’s nearly 2,000,000 United States parents transporting more than 3,300,000 United States children.
 (6)In 2018, at least 57 domestic animals were killed as a result of being left unattended in a vehicle.
 (7)Technology currently exists to detect the presence of a child in the rear seat of a vehicle. (b)PurposeThe purpose of this Act is to reduce the deaths and injuries that result from occupants being left in unattended vehicles as well as instances in which children independently access an unoccupied vehicle.
			3.Occupant safety
			(a)Amendment
 (1)In generalChapter 323 of title 49, United States Code, is amended by adding after section 32304A the following new section:
					
						32304B.Occupant safety
 (a)DefinitionsIn this section: (1)Passenger motor vehicleThe term passenger motor vehicle has the meaning given that term in section 32101.
 (2)Rear designated seating positionThe term rear designated seating position means all designated seating positions that are rearward of the front seat. (3)SecretaryThe term Secretary means the Secretary of Transportation.
 (b)RulemakingNot later than 2 years after the date of the enactment of the Hot Cars Act of 2019, the Secretary shall issue a final rule requiring all new passenger motor vehicles with a gross vehicle weight of 10,000 pounds or less to be equipped with a system to detect the presence of an occupant in a rear designated seating position after the vehicle engine or motor is deactivated and engage a warning. In developing the rule required under this subsection, the Secretary shall consider requiring systems that also detect the presence of any occupant unable to independently exit the vehicle as well as detect the presence of a child who has entered an unoccupied vehicle independently.
 (c)MeansThe alert required under subsection (b)— (1)shall include a distinct auditory and visual alert to notify individuals inside and outside of the vehicle of the presence of an occupant, which shall be combined with an interior haptic warning; and
 (2)shall be activated when the vehicle motor is deactivated by the operator and the presence of an occupant is detected.
 (d)Phase-InThe rule issued pursuant to subsection (b) shall require full compliance with the rule not later than 2 years after the date on which the final rule is issued..
 (2)Clerical amendmentThe analysis for Chapter 323 of title 49, United States Code, is amended by striking the item relating to section 32304A and inserting the following:
					
						
							32304A. Consumer tire information and standards.
							32304B. Occupant safety..
 (b)Awareness of occupants in motor vehiclesSection 402 of title 23, United States Code, is amended by inserting after subsection (k) the following:
				
					(l)Unattended passengers
 (1)In generalEach State shall use a portion of the amount it receives under this section to carry out a program to educate the public on the risks of leaving an occupant in a vehicle.
 (2)Program placementA State does not need to carry out the program described in paragraph (1) through the State transportation or highway safety office..
			(c)Study and report
				(1)Independent study
					(A)Agreement
 (i)In generalThe Secretary of Transportation shall enter into an agreement or a contract with an independent third party that does not have any financial or contractual ties with passenger motor vehicle manufacturers or technology companies producing occupant reminder warning systems or child restraint systems to perform the services under this paragraph.
 (ii)TimingThe Secretary shall enter into the agreement or contract described in clause (i) not later than the date that the Secretary determines is the latest date by which completion of the services under this paragraph will allow the Secretary enough time to prepare and submit the study required under paragraph (2) in accordance with such paragraph.
						(B)Independent study
 (i)In generalUnder an agreement between the Secretary and an independent third party under this paragraph, the independent third party shall carry out a study on retrofitting existing passenger motor vehicles with technology to address the problem of occupants left unattended in motor vehicles.
 (ii)ElementsIn carrying out the study required under clause (i), the independent third party shall— (I)survey and evaluate a variety of methods used by current and emerging aftermarket technology or products to solve the problem of occupants being left unattended in the vehicle or occupants gaining access to the vehicle independently;
 (II)make recommendations for manufacturers of such technology or products to undergo a functional safety performance to ensure that the products perform as designed by the manufacturer under a variety of real world conditions; and
 (III)provide recommendations for consumers on how to select such technology or products in order to retrofit existing vehicles.
 (2)ReportDuring the 180-day period beginning on the date on which the Secretary of Transportation issues the final rule required under section 32304B(b) of title 49, United States Code, as added by subsection (a)(1), the Secretary shall submit the results of the study carried out under paragraph (1) to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives.
				